Citation Nr: 0935426	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a foot disease.

3.  Entitlement to service connection for residuals of 
sunburn to the back.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a left 
thumb fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1948 to 
August 1957 in the U.S. Army, and from June 1958 to July 1960 
in the U.S. Air Force.  Service in Korea is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claims for 
service connection for PTSD, a foot disease and residuals of 
sunburn to the back, and to reopen a claim of entitlement to 
service connection for residuals of a left thumb fracture.  
The Veteran disagreed and perfected an appeal.

The Veteran's claim for entitlement to service connection for 
residuals of a left thumb fracture was denied in an 
unappealed July 1981 Board decision.


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record 
supports a conclusion that the Veteran has no diagnosis of 
PTSD.

2.  A preponderance of the competent evidence of record 
supports a conclusion that the Veteran has no current foot 
disease disorder or residuals of sunburn to his back.

3.  The unappealed July 1981 Board decision is final.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2008).

4.  Since the July 1981 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a left thumb fracture 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2008).

2.  Entitlement to service connection for a foot disease 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Entitlement to service connection for residuals of 
sunburn to the back is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Since the July 1981 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a left thumb fracture 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially claims that he experienced traumatic 
events during his active duty service that warrant service 
connection for PTSD.  He also claims he suffered a foot 
disease during service and had sunburn to his back during 
service, and he seeks service connection for those disorders.  
Finally, he seeks to reopen a claim for service connection 
for residuals of a left thumb fracture.

The Board will first discuss preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated February, August and October 2006, June 2007 and 
February 2008.  The notice letters dated February, August and 
October 2006 and June 2007 informed the Veteran that to 
substantiate a claim for service connection the record 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

This claim also contains an issue of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  The Veteran was informed in the October 2006 letter 
of what evidence was needed to establish new and material 
evidence.  The notice also informed the Veteran of the 
meaning of the terms "new" and "material," and 
specifically informed him that his earlier claim was denied 
for lack of evidence that the condition was incurred in or 
aggravated by military service.  The Board observes that the 
RO essentially used language that substantially follows the 
regulatory language of 38 C.F.R. § 3.156, set forth below.

In addition, the Veteran was notified in all letters that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  In this regard, the RO 
notified the Veteran in a letter dated February 2008 that his 
medical records were destroyed in a July 12, 1973, fire at 
the National Archives and Records Administration, and was 
further put on notice that more specific information was 
required regarding the PTSD stressors upon which he relied.  
Finally, the Veteran was notified in a January 2008 letter 
that unsuccessful efforts to obtain his service personnel and 
service treatment records had been made.

The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.  

Further, the Board notes that the Veteran was informed in 
letters dated March, August and October 2006 and June 2007 
how VA determines a disability rating and an effective date 
in accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in April 2008.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Board observes that the 
Veteran's service medical treatment records could not be 
found at National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The record shows that the RO has attempted 
to obtain duplicate or alternative medical records pertaining 
to the Veteran's Army and Air Force service.  Such efforts 
have been unsuccessful.  After review of the entire record, 
the Board believes that any further search would be an 
exercise in futility. Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Indeed, the record reveals that VA first received notice that 
the Veteran's records were destroyed in the 1973 fire in a 
December 1983 notice from the NPRC.

The Board notes that the Veteran was not provided any medical 
examinations.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  In this case, 
as is more fully discussed below, there is no evidence that 
the Veteran currently has PTSD, a foot disease or residuals 
of sunburn.  Nor is there evidence that the Veteran had PTSD, 
a foot disease or residuals of a sunburn during service.  The 
only evidence of record that the Veteran had such conditions 
during service and has them now and that there is a link 
between them are the statements of the Veteran.  The Board 
finds that there is insufficient evidence of record to 
warrant a medical examination for any of the Veteran's 
claimed conditions.

Moreover, with regard to the Veteran's claim to reopen his 
service connection claim for residuals of a left thumb 
fracture, the Board observes that VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002). 

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran indicated in writing in his June 2008 VA 
Form 9 substantive appeal that he did not want a hearing 
before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

At the outset of its discussion, the Board again notes that 
the Veteran's service medical records are missing.  The RO 
tried to locate the Veteran's service records, but was not 
successful.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

The Veteran seeks service connection for PTSD.  The Veteran 
essentially contends that he experienced fear during an air 
raid; witnessed the killing of a fellow soldier while on 
guard duty; witnessed a fire in Pusan, Korea; and experienced 
fear when he stood guard duty at a compound gate during a 
demonstration.  See January 2006 statement.

As noted above, in order for a Veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  

The Board has thoroughly reviewed the record, but has found 
no evidence of a diagnosis of PTSD.  As stated above, the 
only evidence of record are the statements of the Veteran.  
There are no medical records and there is no evidence in the 
record indicating that the Veteran has the experience or 
training to make a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Hence, his statements have no 
probative value.  Thus, there is no competent evidence that 
the Veteran has PTSD.

As noted above, in order to be considered for service 
connection, a claimant must first have a disability, and a 
disability must be shown by competent medical evidence to 
exist.  See Brammer and Chelte, supra.  The Board observes 
that it remains the Veteran's responsibility to substantiate 
his claims.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  Here, the Veteran has had specific notice of the 
evidence that was required to support his claim for service 
connection for PTSD and ample opportunity to obtain or direct 
VA to obtain such information.  He has not done so.

The Board notes that the Veteran stated that he "believes 
the law regarding Veteran's claims states that either the 
V.A. must prove that a claimant's statements are untrue or 
accept them as proof."  The Board observes that the record 
reveals that the Veteran was provided with specific 
information regarding what was required and informs the 
Veteran that his understanding is incorrect.  

For the reasons stated above, the Board finds that the 
Veteran's claim for entitlement to service connection is not 
warranted.

Entitlement to service connection for a foot disease.

Entitlement to service connection for residuals of sunburn to 
the back.

Because the issues above present similar facts and identical 
law, they will be addressed in a single analysis.  Moreover, 
the law and regulations for service connection - in general 
are stated above and will not be repeated here.

Analysis

The Veteran essential contends that he received sunburn to 
his back during service.  He further contends that he had 
skin problems on his foot soon after he arrived in Pusan, 
Korea.  

As stated above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

There is no evidence of a current disability.  Although the 
Veteran has contended that he had a foot disorder and a back 
disorder, both apparently skin problems, during service, he 
has not provided any medical evidence that he has any current 
skin problems with this feet or his back.  As above, in order 
to be considered for service connection, a claimant must 
first have a disability, and a disability must be shown by 
competent medical evidence to exist.  See Brammer and Chelte, 
supra.  The Veteran's statements, to the extent that they can 
be construed to be evidence of a current condition, are not 
sufficient.  There is no evidence to show that he is 
competent to provide a medical diagnosis.  See Espiritu, 
supra.  Thus, his statements are not probative.

In sum, the Board finds that his claims fail for lack of 
evidence of a current disability.  In the alternative, the 
Board further finds that there is no evidence of either 
condition during service, and the record includes no medical 
evidence establishing a nexus between a current condition and 
any condition during service. 

For those reasons, the Board finds that the Veteran's claims 
for entitlement to service connection for a foot disorder and 
residuals of sunburn to the back are not warranted.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a left thumb fracture.

Relevant law and regulations

Board decisions are final if an appeal is not perfected. 38 
C.F.R. § 20.1100 (2008). Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim. See Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

Preliminarily, the July 1981 Board decision was not appealed.  
It is therefore a final decision.  See 38 C.F.R. § 20.1100 
(2008).

The Board found in the July 1981 decision that the residuals 
of a fracture of the left thumb were not present in service 
and was not shown to be then currently present.  The Board 
determined that the Veteran's claim should be denied because 
there was insufficient evidence to show that it was incurred 
in or aggravated during service.

As noted above, there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim. See Evans, supra.  
In this case, the Veteran has only provided his statements 
that he had a left thumb fracture during service.  He has not 
presented any medical evidence showing he incurred the 
fracture during service and no other evidence that the 
fracture occurred during service.  Furthermore, there is no 
evidence of a current disorder of the left thumb.

The Board notes that such statements are not sufficient to 
reopen the Veteran's claim.  First, to the extent that they 
are repetitive of the statements or contentions made or 
implied by the Veteran in the claims denied in the July 1981 
Board decision, they are not new and therefore are not 
sufficient to reopen his claims. See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Second, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.

In sum, there is no evidence submitted since the July 1981 
Board decision that provides a basis for reopening the claim.  
For those reasons, the claim will not be reopened.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for residuals of sunburn to 
the back is denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
residuals of a left thumb fracture is not reopened. The 
benefit sought on appeal remains denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


